Exhibit 10.6 Second Amended and Restated Cabot Microelectronics Corporation 2000 Equity Incentive Plan [Initial][Annual] Restricted Stock Award Agreement for Directors [AWARD DATE] [NAME] [ADDRESS] [CITY, STATE, ZIP] Dear FIRST NAME: I am pleased to inform you (the “Participant”) that the Board of Directors (the “Board”) of Cabot Microelectronics Corporation (the “Company”), based on the recommendation of the Nominating and Corporate Governance Committee of the Board, has approved your participation in the Second Amended and Restated Cabot Microelectronics Corporation 2000 Equity Incentive Plan, as amended and restated September 23, 2008 (the "Plan")in consideration of your [initial[annual] service as a Director of the Company.A Restricted Stock Award (the “Award”) is hereby awarded to the Participant pursuant to the terms of the Plan and this Restricted Stock Agreement (the “Agreement”).A copy of the Plan is enclosed. Participant Type of Award Number of Restricted Shares Awarded Fair Market Value of Restricted Shares on Date of Award, [Annual Meeting for Annual; Date of Election/ Appointment for Initial] Participant ID Number [NAME] Restricted Stock [] [Fmv/closing price on Award Date] $XX.XX [xxx-xx-xxxx] Date of Award [AD] Date Restrictions Lapse (Vesting Date(s)) [equally, in quarters, over 4 yrs., beginning on first anniversary, for annual; equally, in quarters, over 3 yrs., beginning on AD, for initial]] Award Number [Annual Meeting Date for Annual][Date of Appointment for Initial] 25% [1st anniv. AD]; [AD] 25% [2d anniv. AD];[1st anniv.AD] 25%[3d anniv. AD];[2danniv.AD] 25%[4th anniv. AD];[3danniv.AD] [xxxxx] This Agreement provides the Participant with the terms of the Award granted to the Participant. The terms specified in this Agreement are governed by the provisions of the Plan, which are incorporated herein by reference. The Compensation Committee of the Board (the “Committee”) has the exclusive authority to interpret and apply the Plan and this Agreement.Any interpretation of the Agreement by the Committee and any decision made by it with respect to the Agreement are final and binding on all persons.To the extent that there is any conflict between the terms of this Agreement and the Plan, the Plan shall govern.
